

115 HR 3976 IH: Access to Marketplace Insurance Act
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3976IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Cramer (for himself, Mr. Garamendi, Ms. Stefanik, Mr. Lamborn, Mr. Franks of Arizona, Mr. Allen, Mr. Cook, Ms. McSally, Mr. Goodlatte, Mr. DeSaulnier, Mr. Brat, Mr. Peterson, Mr. Gallagher, Ms. Pingree, Mr. Higgins of Louisiana, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to allow for certain third-party payments.
	
 1.Short titleThis Act may be cited as the Access to Marketplace Insurance Act. 2.Payment of premiums by certain third parties on behalf of qualified individuals (a)In generalSection 1312 of the Patient Protection and Affordable Care Act (42 U.S.C. 18032) is amended—
 (1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and (2)by inserting after subsection (b) the following new subsection:
					
 (c)Payment of premiums by certain qualified third parties on behalf of a qualified individualA qualified individual enrolled in any qualified health plan may allow certain third parties to pay any applicable premium or cost sharing owed by such individual to the health insurance issuer issuing such qualified health plan, and the health insurance issuer shall accept and count toward the annual limitations in section 1302(c) such payments made on behalf of qualified individuals, including payments from the following:
 (1)A State or Federal government program, including assistance provided under a grant under title XXVI of the Public Health Service Act.
 (2)Indian tribes, tribal organizations, or urban Indian organizations. (3)A program conducted by an organization which is—
 (A)exempt from taxation under section 501(a) of the Internal Revenue Code of 1986; (B)described in clause (i) or (vi) of section 170(b)(1)(A) of such Code; and
 (C)operated in compliance with applicable Federal laws, including sections 3729 through 3733 of title 31, United States Code (known as the False Claims Act).
 (d)EducationThe Secretary is authorized to make and enforce such regulations as necessary to assure that individuals eligible for the Medicare program under part A of title XVIII of the Social Security Act, the Medicaid program under title XIX of such Act, or coverage under an available Medicare supplemental health insurance policy under section 1882 of such Act receive proper education related to all of their coverage options, including qualified health plan coverage..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to premiums and cost-sharing paid on or after the date that is 90 days after the date of the enactment of this Act.
			